DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims recites, “based on the one or more actions from the action database from the live event…” It is unclear how the actions can be both from the action database and from the live event. Thus, the claims have not been entered.  Perhaps the historical database is filtered based on the one or more actions from the action database that correspond to the live event? Examiner cannot tell.
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that contract formation is not one of the categories of “abstract ideas.” Under the heading of “certain methods of organizing human activities”, the Office lists both “fundamental economic principles and practices” and “commercial or legal interactions (including agreements in the form of contracts…)”  Clearly, a fundamental economic practice and method of contract formation is one of the “methods of organizing human activity” that qualify as an abstract idea.
Applicant argues that Example 38 is applicable. This is not the case. Mixing sound is not a method of organizing human activity. Applicant’s invention is drawn to a fundamental economic practice (gambling) and a commercial or legal interaction (contract formation). Thus, unlike in Example 38, the claims are drawn to a method of organizing human activities. 
For the same reasons, Example 37 does not apply to the present case.  Applicant’s argument that the claims do not recite a mental process is a non sequitur – no one has ever argued that the claims were drawn to a mental process.
Applicant argues that the claims do not recite a judicial exception. Please refer to paragraph 4 above.
Applicant argues that the “practical application” test is not a “hardware” test. Again, Applicant is answering an argument that was never made. Applicant is skipping over the “practical application” analysis and going to the “additional element” analysis.  
In order to qualify as a “practical application”, the claimed invention must provide a technical solution to a technical problem. These requirements are spelled out in sub-paragraphs (a)-(e) of paragraph 3 in the previous Office Action. Applicant’s invention fails to meet any of these requirements.  
Applicant argues that the claimed invention represents an improvement over previous methods. In Tenstreet, LLC v DriverReach LLC (CAFC, Oct 19, 2020), https://cafc.uscourts.gov/opinions-orders/20-1101.opinion.10-19-2020_1671364.pdf, the Court said:
The test for patent-eligible subject matter is not whether the claims are advantageous over the previous method. Even if the ’575 patent provides advantages over manual collection of data, the patent claims no technological improvement beyond the use of a generic computer network. Accordingly, the district court correctly determined that the ’575 patent claims are directed to the abstract idea of collecting, organizing, and storing data on a conventional computer network, and that the ’575 patent claims recite no elements that transform them to patent-eligible applications. Tenstreet, LLC v. DriverReach, LLC, 417 F. Supp. 3d 1144, 1148 (S.D. Ind. 2019). (Emphasis added by Examiner.)

In short, the improvement must be a technical improvement and not merely an improved idea.  Applicant’s argument that improved rules in connection with an improved structure is not applicable to this case – Applicant’s claims recite absolutely no improved structure. Applicant merely uses sensors to gather the data that they normally gather (i.e., a thermometer gathers temperature data, a rain gauge measures precipitation, etc.). There is no improvement in the structure of these sensors. 
Incidentally, the CAFC did not find the dicta in Smith to be persuasive.  In In Re: Marco Guldenaar Holding B.V. (Fed Cir. 2018), the claims were directed to a dice game with a different set of markings on the face of the dice. The patentholder argues that these were analogous to the different type of playing cards in Smith. The court ruled that the marking on the dice was “printed matter” and did not make the claims patent-eligible. 
Applicant argues that the judicial exception alone may constitute a “practical application.” This is based on a misreading of the Rapid Litigation Management case.  If Applicant will re-read the first paragraph of the case, Applicant will see that the court did not say that the judicial exception amounted to a “practical application.” Instead, the court ruled: “Because the ’929 patent claims are not directed to a patent-ineligible concept, we vacate and remand.”
Applicant argues that Example 40 is applicable to the present case. With respect, it is not. Example 40 is directed to claims that improve the monitoring of traffic on a digital network. It provides an improvement in the way networks are monitored in a way that does not increase network traffic.  This improves the performance of the network because monitoring does not require an inordinate amount of bandwidth. Improving network performance is a technical 
Nor does Uniloc apply.  In Uniloc, the claims were drawn to a technical solution to a technical problem concerned with data handling in a computer mouse. Applicant does not improve the way computer hardware operates like the Uniloc invention.
Applicant’s arguments that the method is novel is not to the point. A novel abstract idea is still an abstract idea.  (See Synopsys Inc. v. Mentor Graphics Corporation (2015-1599) (Fed Cir. 2016).) Applicant merely uses generic sensors in their normal manner to collect the sort of data they normally collect. The sensor data is then fed to generic computers, which then implement Applicant’s abstract idea. The computers and sensors are used as tools to implement the abstract idea and there is not improvement in the computers or sensors.  Thus, the claims are not patent-eligible.
Applicant’s arguments concerning filtering are not persuasive. The fact that computers can process data efficiently does not confer patent-eligibility. Furthermore, the structure of the database is unclaimed as is the method of filtering. While it is unlikely that including this in the claims would result in eligibility, unclaimed subject matter certainly will not do so.
Applicant argues that the claimed invention improves the computer systems. This is not persuasive.  The CAFC stated in SmartFlash LLC v. Apple Inc., 16-1059 (Fed. Cir. 2017) http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1059.Opinion.2-27-2017.1.PDF: 
Following this guidance, we have noted that when considering claims purportedly directed to “an improvement of computer functionality,” we “ask whether the focus of the claims is on the specific asserted improvement in computer capabilities . . . or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016)

In the present case, the focus of the claims is not on the specific asserted improvement in computer capabilities.  Instead, the focus of the claims is on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.
Applicant argues that analyzing sensor data to extract actions to provide a most likely outcome may be considered a “technological improvement.” That might be the case if Applicant claimed the exact method employed. But since Applicant neither describes nor claims the algorithm used for making such a determination, the question is moot. Undescribed and unclaimed methods cannot make claims patent-eligible.
In the Smith case, the technical problem was network latency. Smith solved that problem by delaying certain trades. Applicant’s invention does not address any technical problems. Therefore, Applicant’s arguments concerning Smith are not on point.
Applicant argues that the technical problem is in how to provide odds in real time. However, the claims fail to provide the details of how this is accomplished. Unclaimed subject matter cannot confer patent-eligibility.
Applicant’s arguments concerning the prior art rejections are based on the amendments. Since the amendments were not entered, the arguments are moot.
For these reasons, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799